Citation Nr: 0600548	
Decision Date: 01/09/06    Archive Date: 01/19/06	

DOCKET NO.  04-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
bundle branch block. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from November 1955 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The issues of service connection for left bundle branch block 
and tinnitus and whether new and material evidence has been 
received to reopen a claim of service connection for 
defective vision are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed January 1994 RO decision denied service 
connection for left bundle branch block.

2.  Evidence received since the January 1994 RO decision 
denying service connection for left bundle branch block is 
new and relates to an unestablished fact necessary to 
substantiate the claim.

3.  On July 29, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal of the issue of 
service connection for vertigo is requested.

4.  The veteran's service-connected bilateral hearing loss is 
manifested by level 2 hearing in the right ear and level 4 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The January 1994 RO decision denying the claim of service 
connection for left bundle branch block is final; new and 
material evidence has been received and the claim of 
entitlement to service connection for left bundle branch 
block is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant with respect to the issue of service connection 
for vertigo have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Bundle Branch Block

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim, and 38 C.F.R. § 3.159(c)(4)(iii) medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed in August 2003.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
organic heart disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

A claimant may reopen a final adjudicated claim by submitting 
new and material evidence.  New and material evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

A January 1994 RO decision noted that service connection had 
previously been denied for left bundle branch block in a June 
1993 RO decision.  The reason for the denial was that left 
bundle branch block was not per se a disability, but might 
reflect the possibility or probability of a later developing 
disease.  It did not represent existing pathology, however.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material,' we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."

The evidence of record prior to the January 1994 RO decision 
included service medical records and private treatment 
records reflecting that the veteran had left bundle branch 
block.  The report of a December 1990 private cardiogram 
indicates that focal or ischemic heart disease was suggested.  

Subsequent to the January 1994 RO decision the report of a 
March 1997 private cardiac catheterization reflects an 
impression that include mid left anterior descending stenosis 
of 45 percent and distal right coronary artery narrowing of 
35 to 40 percent.  The recommendation included continued 
medical management of the veteran.  

This evidence is new because it was not of record at the time 
of the prior RO decision and because it corroborates the 
prior echocardiogram which suggested ischemic heart disease.  
It is material because when considered in conjunction with 
previous evidence of record it is relevant to establishing 
whether the veteran has current heart disability, which was 
the reason his previous claim was denied.  Further, it raises 
a reasonable possibility of substantiating the claim because 
the reason for the prior denial was that the left bundle 
branch block was not deemed to be a disability in and of 
itself.  Consequently, since the evidence is both new and 
material, the veteran's claim for service connection for left 
bundle branch block is reopened.  

II.  Vertigo

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  At page 2 of the 
transcript of a July 2005 personal hearing the appellant 
withdrew his appeal with respect to the issue of service 
connection for vertigo and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
service connection for vertigo and the appeal with respect to 
this issue is dismissed.

III.  Hearing Loss

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.

Service connection for hearing loss was granted in a June 
1993 RO decision, and a noncompensable evaluation was 
assigned.  That evaluation has remained in effect until the 
present time.  The veteran opened his current claim for an 
increased evaluation when he submitted a statement in August 
2003.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequency 1,000, 2,000, 3,000 and 4,000 cycles per 
second, with 11 auditory acuity levels designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110 (2005).  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman Numeral designation 
(I through XI) for hearing impairment, established by a State 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC) and based upon a 
combination of the percent of speech discrimination in the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz, 
divided by 4.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
Numeral designations for hearing impairment for each ear.  
The horizontal row represents the ear having the poor hearing 
and the vertical column represents the ear having the better 
hearing.  See 38 C.F.R. § 4.85.

For evaluating certain patterns of hearing impairment where 
the speech discrimination tests may not reflect the severity 
of communicative functioning, 38 C.F.R. § 4.86 provide that 
when the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1,000 hertz and 70 decibels or more at 2,000 
hertz, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  These 
special patterns do not appear in the veteran's case.  

In this case, the reports of both the November 2003 VA 
audiology examination and February 2004 private audiology 
examination reflect that the veteran has an average pure tone 
decibel loss of 41 or less in the right ear and of 50 to 57 
in the left ear.  The private report does not provide speech 
discrimination scores.  The November 2003 VA examination 
reflects that the veteran had 86 percent speech 
discrimination in the right ear and 78 percent speech 
discrimination in the left ear.  

Under the governing regulations the numeric designation of 
hearing impairment is level II in the right ear and level IV 
in the left ear.  Table VII reveals that this level of 
hearing impairment warrants the assignment of a 
noncompensable evaluation under the rating criteria.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Therefore, a preponderance 
of the evidence is against a compensable evaluation for 
bilateral hearing loss.  

IV.  Veterans Claims Assistance Act of 2000

VA has the duty to assist a veteran in development of facts 
pertinent to his claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with VCAA notification by letter in 
October 2003 prior to the December 2003 initial AOJ decision.

The Pelegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

With respect to reopening the claim of service connection for 
left bundle branch block and the dismissal of the claim for 
service connection for vertigo no prejudice can result to the 
veteran under the VCAA.  The October 2003 notice to the 
veteran informed him of the information and evidence that was 
not of record that was necessary to substantiate his claim 
for an increased evaluation for hearing loss.  He was 
informed, at page 2, that he should submit any medical 
reports that he had.  He was informed of the type of 
information and evidence that VA would seek to provide, as 
well as the information and evidence that he was expected to 
provide.  The Board concludes that the letter's advice to the 
veteran as to what evidence would help VA make its decision, 
as well as requesting that he send any medical reports that 
he had, effectively requested him to provide any evidence in 
his possession that pertained to the claim.  Further, the 
veteran was provided with VCAA implementing regulations in 
the June 2004 statement of the case. 

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice has 
been fully satisfied, there is no prejudicial error to the 
veteran.

With respect to VA's duty to assist, VA and private treatment 
records have been obtained.  The veteran has been afforded a 
VA audiology examination and a personal hearing.  While the 
veteran has reported that some earlier VA treatment records 
exist, and they are being requested in the following remand 
with respect to other issues, he has not indicated that these 
records provide any relevant information regarding his 
current hearing loss and VA treatment records, from November 
2001 until the present, have been obtained.  There is no 
indication that any additional relevant evidence exists.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soynini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for left bundle branch block has been 
submitted.  To this extent only, the appeal with respect to 
this issue is granted.

The appeal with respect to the issue of service connection 
for vertigo is dismissed.

An increased (compensable) rating for bilateral hearing loss 
is denied.


REMAND

At page 6 of the transcript of a personal hearing held in 
July 2005 before the undersigned the veteran indicated that 
he had been receiving treatment at the VA facility in Little 
Rock since 1975.  The record indicates that records from this 
facility from November 2001 until the present have been 
obtained.  It does not appear that an attempt has been made 
to obtain records from 1975 to November 2001.  

The Board concludes that in light of the reopened claim for 
service connection for left bundle branch block, with 
competent medical evidence showing that the veteran had left 
bundle branch block during his active service and competent 
medical evidence indicating that he currently has some 
arterial stenosis and narrowing, that the veteran should be 
afforded a VA examination to determine the existence and 
etiology of any currently manifested cardiac disability.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Request copies of all VA treatment 
records, relating to treatment of the 
veteran from 1975 to November 2001, from 
the VA medical facility in Little Rock, 
Arkansas. 

2.  Schedule the veteran for a VA 
cardiology examination to determine the 
existence and etiology of any currently 
manifested cardiac disability.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran 
currently has a cardiac disability, 
including whether left bundle branch 
block is a cardiac disability.  If it is 
determined that the veteran currently has 
a cardiac disability, the examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's currently manifested 
cardiac disability is related to his 
active service, including left bundle 
branch block that was manifest during 
active service.  If it cannot be 
determined whether the veteran has 
current cardiac disability that is 
related to active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report with an 
explanation as to why this is so.

3.  Thereafter, the issues remaining on 
appeal should be readjudicated.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


